DETAILED ACTION
Divisional
This application is a divisional application of U.S. Application No. 14/961,137 filed on 7 December 2015, now U.S. Patent 10/460,336 (“Parent Application”). See MPEP §201.06. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), the Examiner has reviewed and considered the prior art cited and all documents cited or considered ‘of record’ in the Parent Application. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Status
This Final Office Action is in response to the communication filed on 26 April 2022. Claims 2, 5, 7, 10, 12, and 15 have been cancelled currently or previously, claims 1, 6, and 11 have been amended, and no new claims have been added. Therefore, claims 1, 3-4, 6, 8-9, 11, and 13-14 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore, the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Interpretation
As noted previously, the term “processing … proof-of-work measurements” “using the tamper-resistant activity meter” is understood to merely indicate making, taking, recording, etc. the measurements – i.e., there is no “processing” required at this step beyond the recording of data, as would appear to be normally expected by a meter. No rebuttal or traversal of this interpretation has been presented (in fact, “The comments of the Examiner in forming the rejections are acknowledged and have been carefully considered” is noted at Remarks, p. 7); therefore, the interpretation stands.

The Examiner notes that independent claims 1, 6, and 11 each now recite “configuring a physical activity meter”, where the Examiner notes that there is no monitoring of physical activity such as running or exercise described in the specification, nor any monitoring of biometric data such as pulse, blood pressure, heart rate, number of steps, etc. are described. The only indication of “physical” is the indication that “a ‘server’ includes a physical data processing system … [and] that such a physical server may or may not include a display and keyboard” (Applicant specification at 0058; p, 14, lines 1-3 as submitted). Therefore, this phrasing is interpreted as the activities being any activities monitored (e.g., electric usage, miles, miles per hour, etc.) as previously interpreted and the meter being a physical meter, i.e., hardware of some type, including hardware and software or programming combinations.
Any rebuttal or traversal of this interpretation would appear to require Applicant to point to the specific support indicating where “physical activity” requires specific physical activity such as running, exercise, biometric information, etc., and an indication that this is the specific activity being claimed as monitored by the meter. Such support and indication is required at Applicant’s next response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6, 8-9, 11, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1 and 3-4), a computer program product comprising a computer readable storage medium, which is defined by Applicant (at ¶ 0060) as excluding signals and/or waves and therefore a non-transitory medium (claims 6 and 8-9), and system (claims 11 and 13-14), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a computer-implemented method comprising: configuring a physical activity meter as a tamper-resistant activity meter by configuring, into the physical activity meter, a public key and one or more private keys for use in one or more cryptographically-secure communication sessions with one or more exterior systems, wherein the public key is held by each of the one or more exterior systems and the one or more private keys are uniquely held by one or more respective systems of the one or more exterior systems, wherein configuring further comprises, linking the tamper-resistant activity meter with a user in connection with the public key and one of the one or more private keys, and registering the tamper-resistant activity meter with a digital transactable asset authority; processing, using the tamper-resistant activity meter over a predetermined period of time, proof-of-work measurements of one or more user activities in furtherance of a predefined objective, wherein the predefined objective comprises usage of a renewable energy source, and wherein processing comprises measuring direct current electricity generated by at least one roof-top installation of one or more solar panels on a residence associated with the user; determining, based at least in part on said processing the proof-of-work measurements over the predetermined period of time, at a predefined interval when a predetermined activity threshold is reached; signing a meter reading from the tamper-resistant activity meter using the public key and a particular one of the one or more private keys upon reaching the predetermined activity threshold; securely communicating the signed meter reading from the tamper-resistant activity meter to the digital transactable asset authority, wherein the signed meter reading represents a level of activity by the user linked to the tamper-resistant activity meter in furtherance of the predefined objective; allocating, via the digital transactable asset authority, units of a digital transactable asset to the user based at least in part on (i) said processing the proof-of-work measurements, (ii) the total number of digital transactable asset units, (iii) the predetermined period of time, (iv) a monotonically increasing reward function, and (v) current digital transactable asset demand, wherein the digital transactable asset comprises a varying value determined by the user and one or more additional users in connection with peer-to-peer transactions on at least one exchange platform; and converting at least a portion of the units of the digital transactable asset allocated to the user to an alternative value source; wherein the method is carried out by at least one computing device.
The underlined elements or portions of the claim indicating elements additional to a/the abstract idea.
Independent claims 6 and 11 are parallel to claim 1 above, except claim 6 being directed to a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform the same (or similar) operations or activities per the limitations as at claim 1, and claim 11 being directed to a system comprising: a memory; and at least one processor coupled to the memory and configured for performing the same (or similar) operations or activities per the limitations as at claim 1. Therefore, claims 6 and 11 are analyzed in the same manner as claim 1, with the additional elements indicated above being analyzed below.
The claim elements may be summarized as the idea of offering rewards (i.e., the “digital transactable asset” at the claims) based on metered activity; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within at least the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, or business relations; and/or managing personal behavior or relationships between people such as social activities, teaching, and following rules or instructions) grouping of subject matter. The Examiner further notes that any calculation of the digital transactable asset (i.e., reward) and/or threshold activity required, and whether that threshold is reached or surpassed would appear to also be included as grouped within the “Mathematical concepts” (relationships, formulas or equations, and/or calculations). At the present time, the mathematics appears tertiary to the abstract idea being claimed, but may be significant or invoked later.
The Examiner further notes that Murtha, SRECTrade, Williams, Höglund, and Ardis (as cited below), indicate residential roof-top solar panel use and measurement by smart meters (that use encryption keys) to earn rewards such as solar renewable energy certificates (SERCs) that originate and/or are managed by government entities (e.g., states) and are valued based on market supply and demand. Therefore, it appears that Applicant is attempting to patent an idea that encompasses an on-going government-supported rewards for use or provision of renewable energy.
The dependent claims (claims 3-4, 8-9, and 13-14) merely indicate the digital transactable asset authority being an Internet-based medium (claims 3, 8, and 13) and/or the activity being a percentage of the objective (claims 4, 9, and 14). Therefore, the dependent claims are considered to be encompassed by the abstract idea, and not additional to the idea itself.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the method being computer-implemented (including wherein the method is carried out by at least one computing device), configuring a physical activity meter as a tamper-resistant activity meter by configuring, into the physical activity meter, a public key and one or more private keys for use in one or more cryptographically-secure communication sessions with one or more exterior systems, wherein the public key is held by each of the one or more exterior systems and the one or more private keys are uniquely held by one or more respective systems of the one or more exterior systems, wherein configuring further comprises, the data being collected from/via a tamper-resistant activity meter, the linking and validation/signing of the data being with a private key and/or in connection with the public key and one of the one or more private keys, the communicating being securely performed (e.g., via use of the encryption key(s)), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device, and the system comprising: a memory; and at least one processor coupled to the memory and configured for performing the same (or similar) operations or activities per the limitations. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The Examiner has considered whether the tamper-resistant activity meter would or could be considered to be particular machine or constitute a practical application; however, 1) Rossi (as included and applied as prior art below) indicates that tamper-resistant activity meters, such as an electric meter, are common and use conventional methods to verify data (see Rossi at least at 0027, indicating both software and hardware tampering, and 0029 indicating software authentication methods are commonly known and may use conventional methods to verify authentication or authorization), 2) there does not appear to be any improvement, modification, change, etc. indicated or described for the tamper-resistant activity meter (i.e., no “new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof” for the meter itself – it performs as per normal, 3) Applicant ¶ 0016 indicates that the meter is merely provided (“the anti-tamper activity meter 104 can be obtained by and/or provided to the user 102 (who wants to participate in the DTA activity).”), and 4) Applicant ¶ 0023 indicates by example that the meter may be an odometer (“Specifically, an anti-tamper meter (such as an odometer) 302 in an electric vehicle measures miles driven, and reports proof-of-work measurements”). Such a device (an odometer) is not considered to be a particular machine nor a practical application – virtually all cars have had them for decades. As an example, related to the odometer example in Applicant’s specification (at ¶ 0023), people have long read vehicle odometers (e.g., for mileage accrued as a “proof-of-work measurement”) and can transmit such data, including via the indicated means or methods. Therefore, the collecting measurements to document furtherance of a renewable energy objective is not considered a practical application, nor a particular machine that may constitute a practical application.
At least Applicant ¶ 0064 indicates that the that the processing and/or analysis activities may be performed on a general purpose computer, and there is no apparent indication that more than a general purpose computer is required; therefore, the computer implementation, and the use of a processor, memory, instructions, and media are considered to be insignificant at least based on MPEP § 2106.05(I)(A) (“Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice” as one of the “[l]imitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception”).
Where the use of a private key indicates the use of technology, this is merely one computerized version of applying the idea by computer. The validation of (i.e., signing off on) data for rewards is considered to be part of the general idea of rewards programs – after all, the stamp collection programs (e.g., S & H Green Stamps) would validate the data at least by confirming the stamps and counting the stamps and/or booklets full of stamps to validate the data more than a century ago. The instant claims are performing the same operation; however, the use of a private key as a digital signature for authenticating data is a/the standard for use in computing – see at least Weis, B., The Use of RSA/SHA-1 Signatures within Encapsulating Security Payload (ESP) and Authentication Header (AH), Cisco Systems, Request for Comments: 4359, dated January 2006, downloaded from https://tools.ietf.org/html/rfc4359 on 1 September 2020. Furthermore, as indicated by Rossi (as above) this activity, particularly via/by an activity meter and as related to software for signing the data, is also indicated as common and conventional. Therefore, the use of a private key to sign the meter reading is considered insignificant, both as an individual element and when considered as part of the whole, or ordered combination, of elements.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely applying the abstract idea via computer, which is indicated above (as per the MPEP and Alice as precedent) as being insignificant. The elements that are additional and appear possibly considered under this step of the analysis are the use of a private key to sign the meter reading and collecting data via a tamper-resistant activity meter; however, as indicated above and per the evidence cited above, using a private key for authenticating or signing data would be a well-understood, routine, conventional (“WURC”) computer function as recognized by the court decisions listed in MPEP § 2106.05(d)(II) since it is standardized activity. The collection of data via a tamper-resistant activity meter, especially as exemplified at least by Applicant ¶ 0023 (reading the odometer of an electric vehicle), is found to be well-understood, routine, conventional activity since for over half a century the Examiner has been reading various vehicle odometers, and further since the GSA (the U.S. General Services Administration), as administering the federal vehicle fleet, indicates to “Use menu options on vehicle dashboard to record kWh and mileage and manually enter into the Federal Automotive Statistical Tool (FAST)” (see “Operating an Electric Vehicle”, GSA Fleet Electric Vehicle Training Series, issued/from 2016, and downloaded from https://drivethru.gsa.gov/Training/EV%20Training%20-%20Operating.pdf on 3 February 2021, and the GSA description indicating the services and programs (for “the Greater Southwest Region 7”) offered and that this is officially from the United States government – downloaded from https://www.gsa.gov/about-us/regions/welcome-to-the-greater-southwest-region-7/products-and-services/vehicles-and-fleet-service on 3 February 2021). Further, as indicated by Rossi (as above), this is considered to be common and conventional (see, e.g., Rossi at least at 0029).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims only limit the application of the idea, and are therefore considered to be encompassed by the abstract idea, and do not add significantly more than the idea
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (U.S. Patent Application Publication No. 2012/0159641) in view of Silverman et al. (U.S. Patent Application Publication No. 2010/0076835, hereinafter Silverman) and in further view of Kalin (U.S. Patent Application Publication No. 2012/0197700) and in still further view of Murtha, Peter, Benefits of solar panels clear after two years, The Washington Post, dated 30 September 2014, downloaded 10 June 2022 from https://www.washingtonpost.com/news/where-we-live/wp/2014/09/30/benefits-of-solar-panels-clear-after-two-years/ (herein, Murtha).

Claim 1: Rossi discloses a computer-implemented method comprising:
configuring a physical activity meter as a tamper-resistant activity meter by configuring, into the physical activity meter, a public key and one or more private keys for use in one or more cryptographically-secure communication sessions with one or more exterior systems, wherein the public key is held by each of the one or more exterior systems and the one or more private keys are uniquely held by one or more respective systems of the one or more exterior systems, wherein configuring further comprises, linking the tamper-resistant activity meter with a user in connection with the public key and one of the one or more private keys, and registering the tamper-resistant activity meter with a digital transactable asset authority (see at least, e.g., Rossi at ¶ 0017, “energy transferred from a supplier (not shown), like a utility company, to a consumer” – therefore, linked to user and registered with DTA, i.e., utility, 0019-0020, time period (i.e., interval), 0029, 0036-0037, and 0039, private and public keys used; citation by number only hereinafter);
processing, using the tamper-resistant activity meter over a predetermined period of time, proof-of-work measurements of one or more user activities (0017, electric meter measures power transferred, 0027, 0029, tamper resistance for module or housing and software authentication, i.e., security, by electric meter);
signing a meter reading from the tamper-resistant activity meter using the public key and a particular one of the one or more private keys upon reaching the predetermined activity threshold (0029, 0036-0037, and 0039); and
securely communicating the signed meter reading from the tamper-resistant activity meter to the digital transactable asset authority, wherein the signed meter reading represents a level of activity by the user linked to the tamper-resistant activity meter (0036-0037);
wherein the method is carried out by at least one computing device (0046).
Rossi, however, does not appear to explicitly disclose in furtherance of a predefined objective, wherein the predefined objective comprises usage of a renewable energy source; determining, based at least in part on said processing the proof-of-work measurements over the predetermined period of time, at a predefined interval, when a predetermined activity threshold is reached; the communicating being in furtherance of the predefined objective; and allocating, via the digital transactable asset authority, units of a digital transactable asset to the user based at least in part on (i) said processing the proof-of-work measurements, (ii) the total number of digital transactable asset units, (iii) the predetermined period of time, (iv) a monotonically increasing reward function, and (v) current digital transactable asset demand, wherein the digital transactable asset comprises a varying value determined by the user and one or more additional users in connection with peer-to-peer transactions on at least one exchange platform; and converting at least a portion of the units of the digital transactable asset allocated to the user to an alternative value source. Where Rossi does consider the use impact of renewable resources (Rossi at 0017, consumer solar panels) and records usage and time (Rossi at 0020), Silverman teaches a similar energy monitoring system that monitors resource usage and provides rewards based on the use and conservation of renewable energy sources (e.g., an objective for renewable energy use; Silverman at 0021-0022), the rewards determined based on a threshold and monitoring related to that threshold (i.e., the activity threshold; Silverman at 0113 – also see Silverman at 0163 and 0166 related to the Resource Points Program, 0170 where the user may specify a Resource Points Goal, 0148 defining the goal, and 0217-0219 indicating the Home Energy Portal displaying data and graphs related to the progress, use, and achievement regarding the energy) and the energy use or consumption may be indicated on a percentage basis (Silverman at 0217, 0223), so as to encourage energy conservation and use of renewable energy (Silverman at 0024, “a method to provide incentives through a program (a ‘Variable Incentive Program’) that encourages behavior to achieve certain complex goals”). Silverman also teaches allocating rewards based at least in part on measurement processing and over a period of time (Silverman at 0138-0139, conservation and green points based on reduction in demand, i.e., energy consumption, 0140, primary conservation points for reduction in demand, such as kilowatts, of a certain amount), and based on current demand (Silverman at 0138, indicating demand for the reward – i.e., digital transactable asset demand), and further that the digital transactable assets vary in value according to peer-to-peer transactions (Silverman at 0118, “Resource Markets--external markets in which Resources are bought, sold or traded”, 0119, “Points Markets--secondary markets for the buying, selling, or trading of Resource Points” and including conversion values, 0120, “’trading’ of points between participants”). Therefore, the Examiner understands and finds that defining an objective regarding use of renewable energy and rewarding activities directed to the goal based on factors of measurements, time, and reward demand, and also using the Resource and Points markets to convert the digital transactable assets to an alternative value are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to encourage energy conservation and use of renewable energy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the secure metering of Rossi with the rewards of Silverman in order to define an objective regarding use of renewable energy and rewarding activities directed to the goal so as to encourage energy conservation and use of renewable energy.
The rationale for combining in this manner is that defining an objective regarding use of renewable energy and rewarding activities directed to the goal is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.
However, Rossi in view of Silverman does not appear to explicitly disclose allocating, via the digital transactable asset authority, units of a digital transactable asset to the user based at least in part on (ii) the total number of digital transactable asset units and (iv) a monotonically increasing reward function. Where Silverman discloses rewarding points, Silverman teaches using both positive and negative points – the positive points indicating rewards that may be increasing with time (i.e., a “monotonically increasing reward function”), whereas the negative points may reflect a non-increasing function (see Silverman at 0136 and 0146-0147). Since there are only two possible choices – include both positive/increasing rewards and negative rewards, or just include the positive rewards (just a negative reward would not be a reward at all, and would preclude the goals of Silverman), both of which would appear to support the objectives (or at least some/many of the objectives) of Silverman with the same or similar reasonable expectation of success, merely choosing either one of the available options would appear obvious and reasonable.
Where Rossi in view of Silverman does not appear to disclose a total number of digital transactable assets, Kalin teaches an ecommerce platform where the seller may incentivize user activities, the seller being allocated a number of points (a “point budget”) that may be used, and the allocation may be “daily, weekly, monthly, quarterly, or other basis … to extend the direct marketing incentive to another user, in particular, users who are likely to purchase an item based on, for example, their past purchase history, their location, and/or the item or items in their respective carts, among other factors” (Kalin at 0085). Since this merely reflects the use of a closed or capped pool of rewards (or DTAs, digital transactable assets, at the claims), instead of the apparently open or uncapped amount of rewards as in Rossi and Silverman (since they do not appear to indicate a limit on the rewards available), the same motivation of encouraging energy conservation and use of renewable energy would still apply, as indicated above – the activity at the combination being conservation rather than encouraging purchasing.
Therefore, the Examiner understands and finds that allocating based on a monotonically increasing reward function is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and that allocating based on the total number of digital transactable asset units is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to encourage energy conservation and use of renewable energy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the secure metering of Rossi in view of Silverman with the limited number of options for allocation and the reward pools of Kalin in order to allocate based on a monotonically increasing reward function and also based on the total number of digital transactable asset units, so as to encourage energy conservation and use of renewable energy.
The rationale for combining in this manner is that allocating based on a monotonically increasing reward function is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and that allocating based on the total number of digital transactable asset units is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to encourage energy conservation and use of renewable energy as explained above.
Rossi in view of Silverman and in further view of Kalin, however, does not appear to explicitly disclose and wherein processing comprises measuring direct current electricity generated by at least one roof-top installation of one or more solar panels on a residence associated with the user. Murtha, however, teaches the use of roof-top solar panels that produce direct current and are monitored for production separate from (i.e., necessarily before the conversion to alternating current) measurement by the total home utility meter, so as to generate SREC credits as rewards (Murtha at 1-2). Therefore, the Examiner understands and finds that using residential roof-top solar to produce and measure direct current produced is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to encourage energy conservation and use of renewable energy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the secure metering of Rossi in view of Silverman and in further view of Kalin with the solar panel rewards of Murtha in order to use residential roof-top solar to produce and measure direct current produced so as to encourage energy conservation and use of renewable energy.
The rationale for combining in this manner is that using residential roof-top solar to produce and measure direct current produced is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to encourage energy conservation and use of renewable energy as explained above.

Claim 3: Rossi in view of Silverman and in further view of Kalin and in still further view of Murtha discloses the computer-implemented method of claim 1, wherein the digital transactable asset authority comprises an authority over an Internet-based medium of exchange (Rossi at 0034-0035, where “a conventional data communication network” is considered to include the Internet; Silverman at 0031, 0174, 0215, Internet; 0018, 0020, 0034-0035, 0119, 0135, 0148, exchange, as combined above and using the rationale as combined above). 

Claim 4: Rossi in view of Silverman and in further view of Kalin and in still further view of Murtha discloses the computer-implemented method of claim 1, wherein level of activity by the user comprises a percentage of the predefined objective achieved by the user (Silverman at 0217, "you are -10% to -1% of your budget to date", 0223, present demand and percentage displayed; as combined above and using the rationale as combined above). 

Claims 6, 8-9, 11, and 13-14 are rejected on the same basis as claims 1 and 3-4  above since Silverman discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform the same or similar activities and limitations (claims 6 and 8-9) and a system comprising: a memory; and at least one processor coupled to the memory and configured for performing the same or similar activities and limitations (claims 11 and 13-14) as at claims 1-5 above (Rossi at 0046; Silverman at 0176, 0178, Figs. 1-4; as combined above and using the rationale as combined above).

Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive.

Applicant first argues the 101 rejections (Remarks at 8-9), first alleging that the interpretation used for rejection “places too much emphasis on certain limitations of the independent claims at the expense of *all* of the limitations of the independent claims” (Id. at 8), and specifically that “[f]or example, the amended independent claims require the specific active step of a specially cryptographically-configured activity meter ‘measuring direct current electricity generated by at least one roof-top installation of one or more solar panels on a residence associated with the user.’" (Id.) However, as noted at the rejection above, Applicant is attempting to patent an idea that encompasses an on-going government-supported rewards for use or provision of renewable energy. The use of smart meters (and/or smart grids) that Applicant describes as the “tamper resistant” meters being claimed (see Applicant ¶¶ 0013, 0019, 0021) is, per Murtha and as understood in view of SRECTrade, Williams, Höglund, and Ardis, the norm or requirement for such a program. Applicant does not convey any indication that they have changed, improved, modified, or otherwise invented with respect to the meters or their use – Applicant’s description appears to merely indicate the use of the tamper-resistant smart meters as they were designed and intended to be used. The “configuring” of the meters, as indicated at the claims, appears per the specification to encompass merely entering, registering, recognizing, or using the public/private key  so that the meter can be used as intended.
Therefore, the Examiner is not persuaded by Applicant’s arguments.

Applicant then argues that the amended indication of roof-top solar overcomes the rejections (Remarks at 9-11); however, this amending necessitates new grounds of rejection as above. Therefore, the argument is considered moot and not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nichols, David, Regulatory Incentives for Demand-Side Management Review for West Kootenay Power’s DSM Incentive Committee, Tellus Institute, 31 December 1999, downloaded 31 January 2022 from https://www.tellus.org/pub/Regulatory%20Incentives%20for%20Demand-Side%20Management%20-%20Review%20for%20West%20Kootenay%20Power's%20DSM%20Incentive%20Committee.pdf indicates “In the late 1970s, regulators in some jurisdictions began to think about DSM as a way of helping to reduce the total social cost of providing energy services. By intervening in the customers’ side of the market through DSM, utilities could help energy users increase their energy efficiency´(at p. 2), “The draft of this report suggested, and the DSM Incentive Committee in the Fall of 1999 considered, an incentive approach that rewards results as well as cost containment. This could be done by shifting to a shared savings mechanism. Providing WKP [(West Kootenay Power)] with a share of the net benefits expected from its achieved DSM activity would create a reward structure that incents maximum results per utility dollar expended.” (Id. at 8), “Deducting the utility’s and the participating customers’ DSM investment costs yields net benefits.” (Id.), and the table on p. 9 indicates “Basis of savings: Net present value (NPV) of life-cycle benefits expected based on the actual level of DSM impacts achieved by the Company through the end of the year. Share of net benefits: Four percent of all NPV benefits.” and “This design is based on aggregated costs and benefits across all DSM programs in all customer sectors. WKP is expected to target DSM net benefits in residential, general service, and industrial sectors.” As such the Nichols report indicates consumer rewards based on measurable metered activity and related to renewable energy resources as long-established.
Wenger et al. (U.S. Patent Application Publication No. 2014/0225742, hereinafter Wenger) also indicates a utility meter with private key encryption of data (see at least 0029).
Solar Renewable Energy Certificates, SRECTrade, downloaded 10 June 2022 from https://www.srectrade.com/markets/rps/srec/, indicating the definition of 1 SREC (1 MWh of solar electricity) and the market value fluctuation and basis (herein “SRECTrade”).
Williams, Chris, How do SRECs Work?, HeatSpring Magazine, dated 8 April 2011, downloaded from https://blog.heatspring.com/how-do-srecs-work/ on 10 June 2022, providing an overview and explanation of SRECs and how they work, including “a simple chain of how SREC’s are created and regulated: The Government → Public Utilities Commission→ Utilities → Solar Array Owners” (at p. 2; herein “Williams”).
Höglund, Rikard, et al., Current State of the Art in Smart Metering Security, Swedish ICT – SICS, dated 30 April 2015, downloaded 12 June 2022 from http://www.diva-portal.org/smash/get/diva2:1043494/FULLTEXT01.pdf indicates that smart meters employ public/private key encryption for security (herein “Höglund”).
Ardis, Kris, Securing the Smart Meter, Maxim Integrated.com, dated 24 February 2012, downloaded from https://www.maximintegrated.com/en/design/technical-documents/app-notes/5/5337.html on 12 June 2022, indicating that smart meters use encryption keys for data security (herein “Ardis”).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622